Citation Nr: 1024308	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  01-02 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 20, 1944 rating decision which denied service 
connection for psychoneurosis.

2.  Entitlement to an effective date prior to January 26, 
1973 for a total rating for compensation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

At the time of a reported medical survey in March 1944, it 
was indicated that the Veteran had enlisted with the United 
States Navy in September 1938 and had five years and eight 
months of active service.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

The Board issued a decision on the issues currently on appeal 
in September 2001.  The Veteran filed three motions for 
reconsideration of that decision, which were denied by the 
Board in May 2002, August 2002, and October 2004 
respectively.  However, in October 2005, it was noted that 
the Veteran in fact requested an RO hearing prior to the 
Board's September 2001 decision.  Such was scheduled, and the 
Veteran appeared for this hearing before the RO in January 
2006.  

In March 2007, the Board vacated and remanded its September 
2001 decision so that the RO could consider the Veteran's 
January 2006 hearing testimony in the first instance.  The RO 
readjudicated the Veteran's claims and issued a supplemental 
statement of the case in January 2009.  The Veteran's claims 
file has been returned to the Board for further appellate 
review. 

The Veteran has since submitted additional argument directly 
to the Board.  Pertinently, the Veteran has waived 
consideration of such evidence or argument by the agency of 
original jurisdiction.  See the Veteran's April 2010 
Statement in Support of Claim; see also 38 C.F.R. § 20.1304 
(2009).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).





FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service 
connection for psychoneurosis was denied in a December 1944 
rating decision by the RO.  The Veteran did not appeal.

2.  The December 1944 rating decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were incorrectly applied.

3.  In a March 1973 rating decision, the RO granted the 
Veteran's claim for TDIU and assigned an effective date of 
January 26, 1973.  The Veteran did not appeal the assigned 
effective date.

4.  The Veteran initially raised the matter of his 
entitlement to an earlier effective date for the award of 
TDIU in 1996.


CONCLUSIONS OF LAW

1.  The December 1944 denying service connection for 
psychoneurosis did not contain CUE.  38 C.F.R. § 3.105 
(2009).

2.   The Veteran's current claim of entitlement to an earlier 
effective date for the award of TDIU was not timely filed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.        § 20.302 
(2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The March 1973 rating decision assigning the effective 
date for the grant of TDIU did not contain CUE.  38 C.F.R. § 
3.105 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's claims in March 2007 for further procedural 
development.  More specifically, the Board instructed the 
agency of original jurisdiction (AOJ) to ensure that all the 
notice obligations outlined in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and in Dingess/Hartman vs. Nicholson, 19 Vet. App. 473 
(2006) were satisfied.  The AOJ was then instructed to issue 
an SSOC after readjudicating the issues on appeal.  

The Appeals Management Center (AMC) sent the Veteran a 
complete notice letter dated June 14, 2007 satisfying the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), as well as the requirements outlined in Dingess.  As 
noted above, the RO then readjudicated the Veteran's claims 
in a January 2009 SSOC.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).

As an initial matter, the Board notes that the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that VCAA is not applicable to CUE claims. See Livesay v. 
Principi, 15 Vet. App. 165 (2001).

CUE claims are requests for revision of previous decisions 
and are fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Id. at 179.

Additionally, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of December 1944.  Thus, remand for further evidentiary 
development will serve no purpose in this instance.

Similarly, no VCAA notice is necessary with respect to the 
Veteran's earlier effective date claim because the outcome of 
the earlier effective date claim also depends exclusively on 
documents which are already contained in the Veteran's VA 
claims folder.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  

In any event, the Veteran was in fact notified of the 
evidence required to support his CUE claim and his earlier 
effective date claim in the above-referenced June 2007 VCAA 
letter from the AMC.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence, testimony, and argument in support of his 
claims, and has retained the services of a representative.

Accordingly, the Board will proceed to a decision as to these 
two issues.


1944 Denial of Service Connection for Psychoneurosis

The Court has defined clear and unmistakable error (CUE) as 
"an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
It is not mere misinterpretation of facts."  See Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator [i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated] 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
[quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)].

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ["broad-brush" 
allegations are insufficient].  An allegation of CUE must 
assert more than merely disagreement with how the facts of 
the case were weighed or evaluated.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to 
show that CUE occurred, the evidence must show that the law 
was incorrectly applied to the facts as they were known at 
the time and that, had the error not occurred, the decision 
would have been manifestly different.  See Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).



Factual background

The Veteran initially filed a claim of entitlement to service 
connection for duodenum ulcers, aggravated by a nervous 
condition in July 1944.   The RO granted this ulcer claim in 
July 1944, but deferred a ruling on the Veteran's claimed 
anxiety/nervousness until a psychiatric examination could 
take place.  

The Veteran was afforded a VA psychiatric examination in 
November 1944.  At the time of the examination, the examiner 
stated that this case was clearly a gastric case and not a 
neuropsychiatric one.  He noted that the Veteran was 
conscious of the affect of nervous influences on his gastric 
symptoms and the activation of symptoms referable to the 
ulcer, as was almost universally the case in cases of 
demonstrated ulcer.  The examiner indicated that the Veteran 
stated that initially, when he first developed gastric 
symptoms in combat service in the Navy, he felt very tense, 
restless, and apprehensive, and had a great deal of 
epigastric pain, which was noted in the medical records as a 
possible neurosis until a medical work-up could be completed.

The Veteran reported that he had no specific nervous 
complaints except of very minimal and recent duration which 
related back to an unsettled domestic situation that had 
recently occurred.  Mental status examination revealed that 
the veteran was neat in appearance.  He was mentally clear, 
alert, intelligent, highly cooperative, and accessible.  
Mental status was not in question.  Emotionally, the veteran 
was of rather the slightly hypersensitive type but there was 
nothing unusual in his manner, conduct, speech, or general 
demeanor.  There was no tension, evident anxiety, 
tachycardia, sweating, tremors, etc.  Neurofunction was 
normal throughout.

It was the examiner's conclusion that there was no separate 
and distinct neuropsychiatric diagnosis indicated or 
warranted.  The veteran had a typical history of duodenal 
ulcer which had been previously confirmed by X-ray studies.  
He indicated that this was not a neuropsychiatric case and 
that there was no neuropsychiatric disease.  A diagnosis of 
no neuropsychiatric disease was rendered.

Although the Veteran had prior notation of a diagnosis of 
"anxiety state" in his service treatment records, the 
November 1944 VA examiner specifically found that the 
Veteran's case was "distinctly a gastric case, not a 
neuropsychiatric one."  In other words, the VA examiner 
examined the Veteran and determined that he in fact did not 
have any neuropsychiatric disease. 

Thereafter, the RO denied the Veteran's service-connection 
claim for psychoneurosis in a December 20, 1944 rating 
decision.  The Veteran was notified of this decision in 
January 1945, but did not appeal.  

In July 1996, after being awarded service connection for 
posttraumatic stress disorder (PTSD) in 1994, the Veteran 
asserted that the RO clearly and unmistakable erred in 
denying service connection for a mental condition in 1944.  
The Veteran's CUE claim was denied by the RO in the above-
referenced February 1997 rating decision.  The Veteran has 
duly perfected an appeal as to that issue.

Analysis

In essence, the Veteran contends that the nervous symptoms he 
exhibited prior to the RO's December 1944 rating decision 
should have been recognized by the VA examiner to be 
"synonymous with the accepted symptoms of Combat Fatigue[,] 
which was the term used during that period to describe what 
we refer to today as PTSD."  See the July 18, 2001 Statement 
of Accredited Representative, page 2.      As noted above, 
the Veteran was not awarded service connection for PTSD until 
1994, effective August 25, 1992.  

To the extent that the Veteran is alleging CUE in the 
December 1944 rating decision based on what he perceives as 
erroneous medical evidence relied upon by the RO in making 
its decision, this contention cannot serve to allow a grant 
of service-connection for psychoneurosis as of that date.  As 
a matter of law, a medical error cannot constitute CUE.  See 
Russell v. Principi, 3 Vet. App. 310, 314 (1992). Medical 
personnel are not adjudicators, and as such cannot commit 
CUE.             See Henry v. Derwinski, 2 Vet. App. 88, 90 
(1992); see also Shockley v. West, 11 Vet. App. 208 (1998).

Moreover, in as much as the Veteran is expressing 
disagreement as to how the evidence extant at the time of the 
December 1944 rating decision was weighed and evaluated by 
the RO, such a disagreement also cannot constitute a valid 
claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on 
the basis that previous adjudicators had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE"]; see also Russell, 3 Vet. App. at 314.  
To address this argument, the Board would have to engage in a 
reevaluation of the probative value of the evidence that was 
of record at the time of the December 1944 decision [i.e., 
the November 1944 VA examination report, which specifically 
ruled out any neuropsychiatric disease, and Veteran's service 
treatment records, which show treatment for "anxiety state" 
following a bombing experience in combat].  Such an inquiry 
requires weighing and evaluating evidence which, as stated 
above, cannot constitute a valid CUE claim.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996) [an allegation of CUE must 
assert more than merely disagreement with how the facts of 
the case were weighed or evaluated.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence].

The Board recognizes that at the time of the December 1944 
rating decision, there was evidence of record which 
documented an impression of "anxiety state" dating from an 
instance when a bomb hit the Veteran's ship in November 1943.                
See the Veteran's March 31, 1944 Medical History.  However, 
within the same report, the medical officer specifically 
noted that "no mental aberrations can be detected," and 
"no neurotic determinents can be elicited."  Id.  The 
Veteran was afforded a subsequent VA examination in November 
1944 which ruled out any neuropsychiatric disease, and 
indicated the presence of the Veteran's ulcers only.  
Contrary to the Veteran's recent testimony in January 2006, 
the Veteran was neither diagnosed with combat fatigue, nor 
was he rated for a psychoneurosis at any time prior to the 
December 1944 rating decision.  Therefore, based on the 
evidence of record at the time of the December 1944 rating 
decision it is hardly "undebatable" that the Veteran was 
suffering from any mental disability, let alone chronic 
fatigue, anxiety disorder, or PTSD.  The Veteran's arguments 
amount to a mere dispute as to how that evidence was weighed.  
Manifestly, such contentions cannot amount to a successful 
CUE claim.  See Crippen v. Brown, 9 Vet. App. 412 (1996).

The Board notes that the Veteran has frequently referenced 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) for the 
proposition that a "peptic ulcer may be a visceral 
expression of a long continued anxiety," and that a 
"duodenal ulcer includes a psychic or emotional component."  
See the Veteran's December 10, 2006 Motion for 
Reconsideration, page 1; see also Cook, 318 F.3d at 1347.   
In essence, the Veteran has extracted the Court of Appeals' 
summary of another veteran's medical examination report, and 
has incorrectly asserted that those findings amount to 
precedential case law.  Indeed, medical evaluations of 
individuals other than this Veteran have no bearing 
whatsoever on the legal question presented in this case-
namely, whether the RO clearly and unmistakably erred when it 
denied service connection for psychoneurosis, based on the 
record and the law that existed in December 1944.  

Additionally, the actual holding in Cook had nothing to do 
with the relationship between ulcers and anxiety, but rather, 
answered the question as to whether the government's failure 
to provide a veteran an adequate examination can or cannot 
serve as a basis for a grant of clear and unmistakable error.  
Indeed, the Court in Cook specifically held that a failure of 
the VA to assist the veteran to the extent required by 
applicable law and regulations cannot constitute CUE.  See 
Cook, 318 F.3d at 1346.   In this connection, the holding in 
Cook actually cuts against the Veteran's allegation of CUE in 
so far as the Veteran now claims that the RO failed to 
provide him an adequate examination in November 1944.  

The Board does not necessarily dispute that the RO's December 
1944 decision is hardly a model of legal and factual 
exposition, at least by current standards.  However, the 
Veteran's service records and VA examination reports were 
clearly of record at the time of the RO's December 1944 
decision.  Moreover, current standards are not applicable, 
and in any event, any deficiency in this regard is not a 
basis for a finding of CUE.  With respect to the crucial 
matter of whether the RO failed to apply the proper statutory 
law or regulation, or applied it incorrectly, such is not 
shown in this case.

In this case, the correct facts were before the RO at the 
time of the December 1944 decision.  While the Veteran did 
present evidence, such evidence was reviewed, discussed, and, 
ultimately, refuted by the RO as not being supported by the 
most probative medical evidence of record.  Failure to find 
otherwise by the RO is not "undebatable" error.  Stated 
differently, at the time of the rating decision, there was a 
specific medical opinion that there was no psychiatric 
diagnosis.  Therefore, the decision to deny service 
connection, when there was no current disability was 
supported.  If a decision is factually supported, it cannot 
be clearly and unmistakably erroneous.

Effective date prior to January 26, 1973 for TDIU

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A.              § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2009).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2008).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

Analysis

At the time of a June 1961 VA examination, the Veteran 
reported that he had worked at IBM from 1957 to October 1960 
and at the San Joaquin County Planning Department from 
October 1960 to the date of the examination.

In a February 1965 letter, the Veteran indicated that he was 
presently employed as a teacher at St. Benedict School in 
Seattle at a salary of $3,000 per year.

At the time of a March 1965 VA examination, the veteran noted 
that he had been employed at St. Benedict School since 
September 1964.

At the time of an April 1967 VA examination, the Veteran 
reported that he was still employed as a teacher at St. 
Benedict's School and that he earned $400 per month. He noted 
that he had lost only one month of employment.

At the time of a June 1968 VA examination, the Veteran stated 
that he was employed on a part-time basis at Holy Names 
Academy from October 1967 and that he had missed one week of 
work during this time period.  He noted that he enjoyed his 
employment as a teacher and that his stomach did not bother 
him too much.

At the time of a November 1971 VA examination, the Veteran 
reported that he was employed as a teacher at Kittitas High 
School from 1968 to the present with an annual salary of 
$7,400 per year.  He noted that he had missed 29 days of 
work.

In an April 1972 letter, the Superintendent of Kittitas High 
School informed the veteran that he was not able to teach 
effectively full time and that his contract would possibly 
not be renewed due to the seriousness of his condition.  He 
noted that a part-time position was possible only if the 
veteran showed definite improvement in his health.

At the time of a May 1972 VA examination, the Veteran 
reported that he was working at Kittitas High School with an 
annual salary of $7,800.  He noted that he had missed 
approximately 40 days of work.

In a January 1973 net income worth statement, the veteran 
reported that the last day he had worked was January 25, 
1973.  He noted that he was unable to work as he had been 
hospitalized.

In a February 1973 letter, the Principal of Kittitas High 
School indicated that the Veteran's health would not allow 
him to teach even half-time.  She indicated that it would be 
necessary to release him from his position.

The Veteran was awarded a total rating for compensation based 
upon individual unemployability in a March 1973 rating 
decision; an effective date of January 26, 1973 was assigned, 
the day after he last worked.  The Veteran was notified of 
this decision and did not appeal.  

In essence, the Veteran now contends that the evidence of 
record demonstrates that he was unemployable at a date much 
earlier than January 26, 1973.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  In essence, the Court in Rudd held that there 
is no "freestanding" earlier effective date claim which 
could be raised at any time.  See Rudd, 20 Vet. App. at 299.

Because the Veteran did not appeal the March 1973 rating 
decision, the RO's decision as to the effective date of his 
TDIU award became final.  See 38 C.F.R.         § 20.1103 
(2009).  The Veteran's disagreement as to the effective date 
of his TDIU award was filed more than twenty-three years 
after the March 1973 rating decision.  His disagreement with 
the effective date is therefore untimely.  See Rudd; see also 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  That being the case, 
the Veteran is left with only one option in his attempt to 
obtain an earlier effective date: a claim alleging that the 
March 1973 RO rating decision contained CUE.  See 38 C.F.R.      
§ 3.105.  To date, the Veteran has not filed such a claim 
with any specificity.          See Andre v. West, 14 Vet. 
App. 7, 10 (2000) [any claim of clear and unmistakable error 
(CUE) must be pled with specificity], aff'd sub nom, Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) ["broad-brush" allegations 
are insufficient].

In any event, the Board notes that even if it were to 
interpret the Veteran's effective date claim as a CUE claim, 
the record demonstrates that the Veteran had at the very 
least part-time employment until January 1973.    See the 
Veteran's January 1973 net worth statement.  Based on this 
evidence, in addition to the Veteran's prior history of 
employment as a teacher, the RO found that the Veteran 
engaged in substantially gainful employment up until January 
26, 1973.  This decision was supported in the record.  There 
is no evidence of the type of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different by for the 
error.  

Absent an appeal of the 1973 rating action assigning an 
effective date for the grant of TDIU or CUE in the 1973 
rating decision, the Board has no alternative but to deny the 
Veteran's claim for an earlier effective date for the grant 
of TDIU benefits. 


ORDER

The RO's December 1944 rating decision, which denied service 
connection for psychoneurosis was not clearly and 
unmistakably erroneous.

An effective date prior to January 26, 1973, is not warranted 
for a grant of a total rating for compensation purposes due 
to individual unemployability.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


